72S-IS
                                ELECTRONIC RECORD




COA#       05-15-00075-CR                        OFFENSE:        10.01


STYLE:     RoyJon v. The State ofTexas           COUNTY:         Dallas

COA DISPOSITION:       DISMISSED                 TRIAL COURT:    Criminal District Court No. 5


DATE: 01/23/2015                   Publish: NO   TC CASE #:      W92-63805-L




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Roy Jon v. The State of Texas                CCA#:
                                                                    2Z5^1
         PR.0 SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:      Qyly-Z-lzfi/X                              SIGNED:                            PC:_
JUDGE:         A M4/1**—                              PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD